Citation Nr: 0424388	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for degenerative 
arthritis in joints other than the right knee, claimed as 
left hip and cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of entitlement to service connection for 
osteoarthritis in joints other than the right knee and 
entitlement to an increased rating for residuals of a right 
knee meniscectomy with leg shortening and traumatic arthritis 
of the right knee are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for diabetes and hypertension, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran did not serve in the Republic of Vietnam and 
was not exposed to herbicides during active service.

3.  Type II diabetes mellitus was first manifested many years 
subsequent to service discharge and is not etiologically 
related to active service.

4.  Hypertension was first manifested many years subsequent 
to service discharge and is not etiologically related to the 
veteran's active service or to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was neither incurred in nor 
aggravated by service, nor may such be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in active 
service and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the claims decided herein.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).

In this case, the veteran filed his claim in March 2001, 
after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in January 2002, only after the 
veteran had been provided notice of the VCAA provisions in 
September 2001, in accordance with Pelegrini, supra.

In the September 2001 letter referenced above the RO advised 
the veteran of his role in the claims process and asked him 
to submit certain information.  The RO advised the veteran 
that evidence that his diabetes mellitus and hypertension 
related to an injury, disease or event in service was needed 
to support his claim; additionally, the RO explained that 
there are number of instances where presumptive service 
connection will apply, depending on the disability and 
location of service.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter specifically 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records from Federal agencies, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
and, for private records, to provide the appropriate release.  
The RO also advised the veteran that a VA examination might 
be scheduled to obtain evidence relevant to his current 
disability status but that he could submit other evidence 
such as lay statements relevant to the above-mentioned 
disabilities.  Additionally, the RO advised the veteran that 
he was ultimately responsible for providing information and 
evidence to VA and that he should advise VA as to any 
additional information or evidence he wanted considered in 
connection with his claim.  

Additionally, in the January 2002 rating decision and the 
July 2002 statement of the case, the RO notified the veteran 
of the evidence considered and the reasons and bases for the 
determination made in his claim.  In the statement of the 
case the RO included a recitation of governing laws and 
regulations, with reference to the United States Code 
provisions of the VCAA.  Finally, throughout his appeal the 
veteran has been provided with contact information in the 
event he had any additional evidence or information, or any 
questions, for VA.  He also has been given the opportunity to 
request a personal hearing in connection with this appeal, 
but he did not choose to do so.  Based on the above, the 
Board finds that the veteran has been afforded appropriate 
notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims for entitlement to service connection for 
diabetes mellitus and hypertension.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The claims file contains the veteran's service 
records.  The Board notes that the veteran claims that his 
service medical records are incomplete, arguing that he was 
treated during service for head trauma while stationed in 
Germany and that current records do not document that fact.  
The Board must emphasize, however, that the RO requested 
complete service medical records for the veteran's period of 
active service and received confirmation in November 2001 
that all available medical records were forwarded to its 
office.  

The Board next notes that when the veteran submitted his 
claim in March 2001, he identified four sources of post-
service treatment records relevant to his current 
disabilities.  He provided dates of treatment for two prison 
medical facilities, one VA medical center and one private 
hospital.  The RO requested and eventually received all of 
these records for the time periods specified by the veteran.  
The veteran has not since identified additional records of VA 
treatment and has, in fact, indicated that he had been unable 
to continue seeking treatment at VA facilities due to the 
fact of his incarceration.  The Board recognizes that the 
veteran has identified additional treatment records from 
Prison Health Services and Dr. G. Boston that he feels are 
relevant to his arthritis claim and his the propriety of 
ratings assigned to his service-connected right knee 
disability; he has not, however, identified any additional 
records pertinent to his diabetes or hypertension.

Finally, the veteran argues that he should be afforded a VA 
examination.  A regulation implementing the VCAA, 38 C.F.R. 
§ 3.159, relates to providing medical examinations or 
obtaining medical opinions.  38 C.F.R. § 3.159(c)(4) provides 
that VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  In this case there is 
no evidence of hypertension or diabetes during service or 
within any presumptive period and no competent evidence even 
suggesting a causal connection between such disabilities, 
first diagnosed decades after discharge.  For these reasons, 
VA's duty to assist does not include obtaining a medical 
opinion relevant to the claims decided herein.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

II.  Legal Criteria

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including type II diabetes mellitus, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307, 3.309(a).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309).  The diseases presumptive to such 
herbicide exposure include diabetes mellitus.  
38 C.F.R. § 3.309(e); see 66 Fed. Reg. 23,168 (May 8, 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

III.  Diabetes Mellitus

The veteran generally contends that his type II diabetes 
mellitus is causally related to his service in the military.  

Service records reflect that the veteran served from 
September 1971 to June 1973 and had overseas service in 
Germany.  Service medical records, to include the report of 
examination at discharge, are negative for diagnosis of type 
II diabetes mellitus.  Specifically, at discharge the veteran 
denied any frequency of urination, or any sugar or albumin in 
his urine and diagnostic studies conducted in January 1979 
were negative for the presence of sugar or albumin in the 
urine.  

A review of the competent medical evidence of record fails to 
demonstrate that diabetes mellitus was manifested to a 
compensable degree, or even diagnosed, within the initial 
post-service year so as to warrant service connection on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  
The Board further notes that the veteran does not claim, and 
the service records do not reflect, any service in the 
Republic of Vietnam.  As such, the presumptions relevant to 
herbicide exposure under 38 C.F.R. § 3.307(a)(6) are not 
applicable to this claim.  The veteran also does not contend 
that he was, in fact, exposed to herbicides during service 
and there is no evidence even suggesting such exposure so as 
to support service connection for diabetes mellitus as a 
disease presumptive to herbicide exposure.  

The Board does not dispute that the claims file contains 
medical evidence of a current diagnosis of type II diabetes 
mellitus.  Insofar as such was not shown during service or 
for many years thereafter, and absent any presumptive basis 
for an award of service connection, the Board must address 
whether there is competent evidence of a causal nexus between 
such currently-diagnosed diabetes mellitus and the veteran's 
period of active service.

During the course of this appeal the veteran has asserted 
that he experienced symptoms later attributed to diabetes 
mellitus for many years prior to diagnosis and treatment of 
that disability.  As a layperson, however, his own opinions 
on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent 
medical evidence of record first shows a diagnosis of 
diabetes mellitus many years after service discharge and the 
veteran has himself reported diagnosis only many years after 
his active service.  

Records first note that the veteran was on a diabetic diet, 
undergoing glucose testing, and/or taking medications 
indicated for diabetes mellitus in 1999 or 2000.  A November 
2000 assessment of "probable glucose intolerance" was 
noted, and a diagnosis of type II diabetes mellitus is shown 
in a January 2001 record.  None of these records even suggest 
an in-service onset or a causal connection to the veteran's 
active service period.  Absent competent evidence of a causal 
nexus between type II diabetes mellitus and service, there is 
no basis upon which to grant service connection.

IV.  Hypertension

The veteran contends that his hypertension is a direct result 
of his type II diabetes mellitus and therefore claims 
entitlement to service connection on a secondary basis.  As 
explained above, however, there is no evidence of a causal 
link between the veteran's current diagnosis of type II 
diabetes mellitus and service and no other basis to establish 
service connection for diabetes mellitus.  The veteran is 
service-connected for disabilities of his right knee but does 
not claim any causal connection between such and his 
hypertension and there is no competent medical evidence 
suggesting such.  Thus, service connection for hypertension 
as secondary to a service-connected disability is not 
warranted.  38 C.F.R. § 3.310(a).

The veteran is not precluded from establishing direct service 
connection for hypertension.  In this case, however, the 
service medical records show no elevated blood pressure 
levels or diagnosis of hypertension, to include at the time 
of the January 1979 separation examination.  Moreover, 
hypertension was not shown within the initial post-service 
year so as to warrant service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309(a).  Rather, prison 
Health Services records show the veteran reporting that he 
was "recently" diagnosed with hypertension as of June 2000, 
and a record from that date notes "hypertension, new 
diagnosis."  Finally, there is no competent medical evidence 
even suggesting that hypertension, first diagnosed in the 
year 2000, is related back to the veteran's active service.  
Again, the veteran himself is not competent to establish such 
requisite nexus.  See Espiritu at 494.  There is, therefore, 
no basis upon which to grant direct service connection for 
hypertension.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

First, the Board notes that in a July 2002 rating decision 
the RO granted service connection for residuals of a right 
knee meniscectomy with leg shortening, evaluated as 10 
percent disabling, and also granted a separate 10 percent 
rating for traumatic arthritis of the right knee.  In October 
2002, the RO received a statement in which the veteran 
expressed disagreement with that determination.  The RO has 
not issued a statement of the case in response to the 
veteran's notice of disagreement. Thus, the Board is required 
to remand this issue to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).



Second, the veteran has informed the RO of treatment records 
relevant to his right knee disability and his claim of 
entitlement to service connection of arthritis in other 
joint.  Such records have not been associated with the claims 
file.  In particular, n a September 2002 statement, the 
veteran refers to the fact that he was treated in a German 
civilian hospital for his head injury while serving overseas.  
The RO should contact the veteran in an attempt to ascertain 
more specifics about this hospital so that they may attempt 
to retrieve these records.  Furthermore, in a statement the 
RO received in August 2003, the veteran referred to 
additional private X-rays and diagnostic reports from Dr. 
Boston and Lansing Correctional Facility that are relevant to 
his joint and cervical spine claims.  He provided the RO with 
a release to obtain these records, but it is unclear from the 
claims file whether the request was appropriately made.  The 
RO should thus make additional attempts to obtain such 
records on remand and otherwise notify the veteran as to any 
unavailability or non-response such that he can be given the 
opportunity to request or otherwise submit them himself.

Finally, the veteran's initial claim identified that he was 
seeking benefits for osteoarthritis and joint degeneration 
for the left hip and cervical spine.  In subsequent 
statements and/or in the medical evidence of record, there 
are references degenerative problems affecting the hips, the 
ankles, and the left knee as well as the back.  He has raised 
questions as to whether he currently has arthritis related to 
his service-connected right knee disability, but has also 
asserted that he incurred injury during service, to include 
to his head and neck, that caused his current arthritis.  
Service records do include note of complaints relevant to the 
knees, one ankle and the back, as well as a reference to a 
head injury.  Also, the veteran is service-connected for 
right knee disability.  Based on these facts and given the 
lack of clarity with respect to the nature and etiology of 
arthritis claimed in multiple joints and/or arthritis or 
other disability of the cervical spine, a VA examination is 
indicated.  The Board notes that the veteran is incarcerated 
and that the duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the peculiar circumstances 
of confinement as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  
Bolton v. Brown, 8 Vet. App. 185 (1995) at 191, quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  



Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran a 
statement of the case regarding the claim 
for entitlement to an increase in the 
initial ratings assigned for residuals of 
a right knee meniscectomy with leg 
shortening and traumatic arthritis.  The 
RO should include notice to the veteran 
of the laws and regulations governing his 
claim, the evidence considered, and the 
reasons and bases for its assigned 
ratings.  The RO should also advise the 
veteran that if he wishes the Board to 
address this claim he must submit a 
timely substantive appeal in response to 
the statement of the case.

2.  The RO should contact the veteran and 
request him to clarify the joints for 
which he is claiming service connection.  
At this time the RO should also request 
the veteran to provide any necessary 
updated release such that VA can take the 
appropriate steps to request records from 
Dr. Boston and Lansing Correctional 
facility that have not already been 
received and associated with the claims 
file.  If further requests for records 
from this facility are unsuccessful the 
RO should provide the veteran with an 
additional opportunity to obtain such 
records himself.  Additionally, the RO 
should otherwise obtain the names and 
addresses of all health care providers 
(VA or non-VA), to include any civilian 
facility during active service, who have 
treated the veteran for right knee and/or 
other claimed joint problems.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to attempt obtain 
copies of identified records for 
association with the claims file.  
Responses to such requests, negative or 
positive, should be placed in the claims 
file.

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the nature and 
etiology of any existing cervical spine 
and joint disabilities as claimed by the 
veteran.  In so doing the RO should take 
steps to work with the relevant prison 
authorities as needed.  All efforts to 
arrange for the examination should be 
fully documented in the claims file.  

The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the examiner is requested to 
elicit from the veteran a history of all 
complaints relevant to the cervical spine 
and joints, and then to confirm or 
refuting the existence of arthritis in 
each claimed joint and in the cervical 
spine, as shown on diagnostic testing.  

For each identified disability of the 
cervical spine and multiple joints 
claimed by the veteran, to include any 
confirmed arthritis, the examiner is 
requested to state whether it is more 
likely than not or less likely than not 
that such is a) related to the veteran's 
period of active service from September 
1971 to June 1979; b) caused by service-
connected right knee disability, or, 
c) worsened in severity due to service-
connected right knee disability.  

A complete rationale for all opinions 
expressed should be provided.  

4.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



